DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/596631 filed on 10/8/2019.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities:  Claim 1 currently recites “identifie a mirror track among the reference track…” (emphasis added) which appears to be a minor typographical error that is not present in the other corresponding independent claims 12 and 20.  
For examination purposes, claim 1 has been interpreted to recite “identify a mirror track among the reference track…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of itself of a mental process or mathematical principle without significantly more. The claim(s) recite(s) the nominal steps of gathering data (e.g., capture image data, capture sensing (radar) data) and analyzing said data (e.g., process at least the image data captured by the image sensor at the sensing data captured by the radar sensor, designate a reference track and one or more sorted tracks, extract lateral location information of each of the reference track and each of the one or more sorted tracks, generate histograms of location so the reference track and each of the one or more sorted tracks, compare the histograms, and identify a mirror track among the reference track and the one or more sorted tracks based on a result of the comparison). 
In summary, the claimed invention utilizes nothing more the data gathering and analysis to compare lateral location histograms of reference tracks and sorted tracks in order to identify mirror tracks within the data. The invention does nothing more than the identification of data within the gathered sensor data after utilizing mathematical principles and sorting algorithms well known in the art. A person of ordinary skill in the art could use nothing but pen and paper or mere mental steps in order to analyze the data in the claimed invention. 
This judicial exception is not integrated into Electric Power Group. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements present, an image sensor, a radar sensor, and a controller, are merely used in either pre-solution activity such as gathering data or used as a tool to apply the abstract idea of itself.
It is additionally noted that none of the dependent claims cure the §101 deficiencies set forth, above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668